DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claim 1, the claim is directed to a process with only a single actively clamed method step.  The only actively claimed step is to provide a composition in a wire section of a paper mill.  The second limitation is that the composition includes both a cellulose fiber and a staple fiber.  The final wherein clause states that the water removed at the wire section is higher than compared to a 100% cellulose composition.
This final wherein clause has no actively claimed parameters.  There is nothing to require how the wire section is operated or under what conditions this result occurs.
Therefore there are two options in terms of the scope of the claims.  The first is that claims are indefinite as they are omitting essential steps required to perform the function of a higher water removal.  This will be addressed in a 112 rejection below.
The second interpretation of the scope is that the wherein clause is a result of having a composition that includes both a cellulose fiber and a staple fiber.  Therefore any composition that includes these two components will have to read on the limitation as they have the same claimed material.  This will be further addressed in the art rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 (and its dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "higher" in claim 1 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite to how the water removed is higher.  There are multiple ways of interpreting this limitation.  The first is that more water is removed, but this is problematic as the claims do not provide operating limitations or time variables for a comparison.  Another is that a higher water level can be achieved.  Again this will be dependent on how the wire is operated, and those restrictions or clarifications are not provided in the method steps.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the wire section is operated to produce a “higher” water removal.
Claim 10 recites the limitation "dryline" and “headbox” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While these terms are . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1-9, 11-13, and 18-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frederick et al, USP 5,573,640.
Regarding claims 1-9, Frederick teaches making a paper with a composition (see abstract) that includes both cellulose fibers (see abstract) and a staple fiber (cellulose acetate (column 2 line 2) that is dewatered on a wire (column 4 lines 32-42).  While Fredrick is silent on how high the water removal is in comparison to a benchmark of pure cellulose fibers, it is understood as stated above that if the same materials are processed in the same manner, then the same end result must occur.  It is recommended to add additional actively claimed limitation to differentiate the instant method to the dewatering and formation as taught by Frederick.
In the alternative, in column 4 and the examples, Frederic teaches the act of dewatering to a specified target value.  The act of teaching to dewater to a specific end point would make the ability to remove a “higher” amount and obvious modification that is well within the ability of one of ordinary skill in the art of paper mill operation.  It would have bene obvious to set the dewatering machine to the exact desired moisture level as 
Regarding claims 11-13, Frederick gives example of using 6% of the acetate fibers (see examples).
Regarding claims 18-19, Frederick further teaches that the cellulose acetate has an denier of as little as 1 and an average length of less than 7mm.
Claim(s) 1-9, 14-17, and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Halabisky et al, USP 5,837,627.
Regarding claims 1-9, Halabisky teaches a method of using a paper mill (see figure 1 and abstract) that includes putting a composition on a wire (item 44, figure 1) wherein that composition is made up of a cellulose fiber and a cellulose acetate fiber (columns 9-10).
While Halabisky is silent on how high the water removal is in comparison to a benchmark of pure cellulose fibers, it is understood as stated above that if the same materials are processed in the same manner, then the same end result must occur.  It is recommended to add additional actively claimed limitation to differentiate the instant method to the dewatering and formation as taught by Frederick.
In the alternative, in column 4 and the examples, Halabisky teaches the act of dewatering to a specified target value.  The act of teaching to dewater to a specific end point would make the ability to remove a “higher” amount and obvious modification that is well within the ability of one of ordinary skill in the art of paper mill operation.  It would have bene obvious to set the dewatering machine to the exact desired moisture level as 
Regarding claims 14-17, Halabisky further teaches that the degree of substitution is most preferred at 2.4 but can be 2 (column 6 line 62).
Regarding claim 20, Halabisky further teaches that the acetate fiber is crimped (see example 14).

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al, USP 5,573,640 in view of Chen et al, USP 6,640,152.
In regards to claim 10, Frederick is silent to the positioning of the dryline in the headbox during the wire dewatering stage, but does mention that any conventional headbox and dewatering apparatus can be utilized.
In the same field of endeavor, Chen teaches that it is conventional to optimize the headbox and dryline dynamics of a wire in order to produce the desired properties of the paper product.
As the dryline controls are explicitly listed as being dynamic and controllable to achieve a known end result.  Therefore it would have been obvious to one of ordinary skill in the art at eh time of the invention to optimize the dryline positioning in the headbox to remove a “higher” amount of water as claimed in a conventional manner as it has been shown to be an optimizable parameter by the prior art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halabisky et al, USP 5,837,627 in view of Chen et al, USP 6,640,152.
In regards to claim 10, Halabisky is silent to the positioning of the dryline in the headbox during the wire dewatering stage, but does mention that any conventional headbox and dewatering apparatus can be utilized.
In the same field of endeavor, Chen teaches that it is conventional to optimize the headbox and dryline dynamics of a wire in order to produce the desired properties of the paper product.
As the dryline controls are explicitly listed as being dynamic and controllable to achieve a known end result.  Therefore it would have been obvious to one of ordinary skill in the art at eh time of the invention to optimize the dryline positioning in the headbox to remove a “higher” amount of water as claimed in a conventional manner as it has been shown to be an optimizable parameter by the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/522965 (reference application). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748